
	
		I
		111th CONGRESS
		1st Session
		H. R. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Kirk (for
			 himself, Mr. Roskam,
			 Mr. Hinchey, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny
		  refinery expensing to owners of refineries that are permitted to increase the
		  discharge of pollutants into the Great Lakes.
	
	
		1.Short titleThis Act may be cited as the
			 Bad Polluters Act of
			 2009.
		2.Denial of refinery
			 expensing in the case of permits allowing increased pollution into the Great
			 Lakes
			(a)In
			 generalSection 179C of the Internal Revenue Code of 1986
			 (relating to election to expense certain refineries) is amended by adding at
			 the end the following new subsection:
				
					(i)Denial of
				expensing in cases of increased Great Lakes pollution
						(1)In
				generalSubsection (a) shall not apply to any taxpayer for any
				taxable year if such taxpayer—
							(A)is a Great Lakes
				polluter for such taxable year, or
							(B)is related to any
				taxpayer who is a Great Lakes polluter for the taxable year of such polluter
				which ends in or with such taxable year of the taxpayer.
							(2)Great Lakes
				polluterFor purposes of this
				subsection, the term Great Lakes polluter means any person for any
				taxable year if such person owns, directly or indirectly, any portion of a
				refinery which is covered by a National Pollutant Discharge Elimination System
				permit issued by the Environmental Protection Agency (or an equivalent permit
				issued by a State) which permits such refinery, for any period which is part of
				such taxable year, to discharge any pollutant into the Great Lakes in a
				quantity which (when expressed as an annual limitation) exceeds the quantity
				(if any) of such pollutant which was permitted to be discharged into the Great
				Lakes from such refinery for calendar year 2006 under any National Pollutant
				Discharge Elimination System permit (or equivalent permit).
						(3)Related
				personsFor purposes of this
				subsection, a person shall be treated as related to another person if such
				persons are treated as a single employer under subsection (a) or (b) of section
				52 or subsection (m) or (o) of section 414.
						(4)Special rule for
				new refineriesIn the case of any refinery originally placed in
				service after December 31, 2005—
							(A)paragraph (2)
				shall be applied by substituting the 1-year period beginning with the
				date that such refinery was originally placed in service for
				calendar year 2006, and
							(B)such refinery
				shall not be taken into account under this subsection with respect to any
				taxable year beginning before the end of such 1-year
				period.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
